Case 18-13947-mdc         Doc 56    Filed 03/25/20 Entered 03/25/20 17:06:32            Desc Main
                                    Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                         :
                                                  :
            Stacy A. McCauley Cooney              :        Case No.: 18-13947-MDC
                                                  :
                                                  :
            Debtor(s)                             :        Chapter 13

                 MOTION TO MODIFY PLAN AFTER CONFIRMATION


            The Debtor, Stacy A. McCauley Cooney, by and through her undersigned

   counsel, hereby move to modify her Chapter 13 Plan and in support thereof aver as

   follows:

            1.      Debtor filed a Chapter 13 Bankruptcy on or about June 13, 2018.

            2.      The Chapter 13 filing was assigned case number 18-13947-MDC.

            3.      The Chapter 13 Plan was confirmed by this Honorable Court on or about

   June 13, 2019.

            4.      On or about March 22, 2020 the Debtor and the mortgagee, Nationstar

   Mortgage, LLC d/b/a Mr. Cooper entered into a Stipulation resolving the pending Motion

   for Relief.

            5.      Per the Stipulation, the Debtor is delinquent in the sum of $4,022.66 in

   post-petition mortgage payments and attorney’s fees and costs. A true and correct copy

   of the Stipulation is attached hereto as “Exhibit A.”

            6.      In accordance with the Stipulation, within thirty (30) days from the date

   that the Stipulation is approved by the court, Debtor will amend the Chapter 13 plan to

   include the remaining post-petition delinquency in the amount of $4,022.66.
Case 18-13947-mdc      Doc 56    Filed 03/25/20 Entered 03/25/20 17:06:32           Desc Main
                                 Document     Page 2 of 2



          8.     In furtherance of the Stipulation, this Motion and Modified Chapter 13

   Plan are being contemporaneously filed.

          9.     The Debtor’s proposed modified Chapter 13 Plan is attached hereto as

   “Exhibit B”, and is affordable to the Debtor.

                  WHEREFORE, the Debtor requests that she be permitted to modify her

   Chapter 13 Plan for the above-stated reasons.



   Dated: March 25, 2020                                     /s/Brad J. Sadek, Esq
                                                             Brad J. Sadek, Esq.
                                                             Attorney for Debtor
                                                             1315 Walnut Street
                                                             Suite #502
                                                             Philadelphia, PA 19107
